 

Exhibit 10.1

 



SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (this “Agreement”) is entered into
by and between Fred’s Inc. (the “Company”) and Michael Bloom (“Executive,” and,
together with the Company, the “Parties”).

 

1.            The Parties acknowledge and agree that Executive’s last day of
employment with the Company will be May 24, 2018 (the “Separation Date”).
Effective as of the Separation Date, Executive shall not be, or hold himself out
as, an Executive, agent, or representative of the Company or any of its
affiliates.

 

2.            The period between April 24, 2018 and May 24, 2018 shall be the
“Transition Period.” During the Transition Period, Executive will not be
authorized to take (and will not take) any actions on behalf of the Company or
any Company Affiliate. Effective immediately upon the commencement of the
Transition Period, Executive hereby resigns from the Board (and any committees
thereof) and the Board of Directors (and any committees thereof) of any of
Company’s affiliates and from the board of directors or similar governing body
of any corporation, limited liability company or other entity in which Company
or any affiliate holds an equity interest and with respect to which board or
similar governing body Executive serves as Company’s or such affiliate’s
designee or other representative. Executive will continue to receive his base
salary, at the annual rate of $700,000 per annum (less applicable deductions and
withholdings), through the Transition Period.

 

3.            In consideration of Executive executing and complying with this
Agreement and the Surviving Provisions in full settlement of any compensation or
benefits to which Executive otherwise could claim to be entitled, and in
exchange for the mutual promises, covenants, releases, and waivers set forth in
this Agreement, the Company will provide Executive with the following severance
benefits:

 

(a)          Company shall pay Executive any vested or accrued and unpaid
payments, rights or benefits Executive may otherwise be entitled to receive
pursuant to the terms of any accrued but unused vacation or other employee
benefit or compensation plan maintained by Company at the time or times provided
therein.

 

(b)          On the Separation Date, Executive’s rights under any compensation
or benefits program shall become vested and any restrictions on stock options or
contractual rights granted to Executive shall be removed, including but not
limited to the removal and/or lapse of any and all restrictions on the 272,759
shares of Executive’s restricted stock.

 

(c)          All stock options provided as an Employment Incentive under Section
3(d) of the Amended Compensation Agreement shall vest and all restrictions on
restricted stock provided as an Employment Incentive under Section 3(d) of the
Amended Compensation Agreement shall immediately lapse.

 

1

 

 

(d)          Until the earlier of the third anniversary of Executive’s
Separation Date or the date Executive is employed by a new employer, Company
shall continue to provide Executive a car allowance in the amount of $1,000 per
month.

 

(e)          When the Executive’s coverage (if any) under the Company’s medical
plan(s) ceases, pursuant to governing law and independent of this Agreement,
Executive will be entitled to elect benefit continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
for Executive and any eligible dependents if Executive timely applies for such
coverage. If Executive elects COBRA, Company shall reimburse Executive for the
Employee portion of Executive’s COBRA premiums for a maximum of eighteen (18)
months; provided, however, that the Company’s reimbursement of continuation
coverage may cease at any time Executive becomes eligible for group medical
coverage from another employer. Information regarding Executive’s rights under
COBRA will be provided to Executive in a separate mailing. Executive
acknowledges and agrees that Executive is solely responsible for all federal,
state, and/or tax liability, if any, arising from any such COBRA reimbursement
described in this Paragraph 3 and that neither the Company nor any of its
representatives have provided advice regarding the tax consequences of any
consideration set forth in this Paragraph 3.

 

(f)          Following the expiration of the eighteen (18) month COBRA
reimbursement period, Executive shall receive monthly payments in the amount of
$1,287.39 for an additional eighteen (18) months; provided, however, that these
payments will cease at any time Executive becomes eligible for group medical
coverage from another employer.

 

In addition to the benefits set forth above, the Company, through its officers,
agrees not to make any untruthful or disparaging statements, written or oral,
about Executive.

 

4.            In exchange for Executive timely executing and complying with both
this Agreement and the release attached hereto as Exhibit A (the
“Post-Employment Release”), and for not timely revoking the Post-Employment
Release in accordance with its terms: severance in the amount equal to
$1,166,666.67 less applicable deductions and withholdings, to be paid in
substantially equal installments at Executive’s regular pay intervals in effect
prior to the Separation Date, over a period of twenty (20) months beginning no
later than the first regular Company payroll payment date which occurs within
thirty 30 days following the lapse of any right of Executive to revoke the
release attached hereto as Exhibit A.

 

2

 

 

5.            Executive acknowledges and agrees that the consideration provided
in Paragraphs 2 through 4, above: (a) is in full discharge of any and all
obligations owed to Executive, monetarily or otherwise, with respect to
Executive’s employment, including but not limited to any obligations set forth
in the Amended Compensation Agreement; and (b) exceeds any payment, benefit, or
other thing of value to which Executive might otherwise be entitled in the
absence of this Agreement. Executive specifically acknowledges and agrees that
Executive is not entitled to any other salary, wages, commissions, overtime,
premiums, paid time off, vacation, sick pay, holiday pay, personal day pay,
royalties, equity, phantom equity, carried interest, bonuses, deferred
compensation, or other forms of compensation, benefits, fringe benefits,
perquisites, interests, or payments of any kind or nature whatsoever
(collectively, “Compensation”), except as explicitly provided in this Agreement.
Further, Executive acknowledges and agrees that the terms of this Agreement and
the Surviving Provisions remain in full force and effect and will continue to
bind Executive following the Separation Date. Executive further acknowledges
that by Executive executing this Agreement, Executive and the other Releasors
are waiving and releasing any and all legal rights and claims they may have
under the ADEA and all other federal, state and local laws regarding age
discrimination, whether those claims are currently known to Executive or
hereafter discovered. However, nothing in the foregoing is intended to limit or
restrict Executive’s right to challenge the validity of this Agreement as to
claims and rights asserted under the ADEA or Executive’s right to enforce the
Agreement. Executive further agrees that in the event he or any of the other
Releasors brings any ADEA Claims against any of the Releasees, or in the event
they seek to recover monetary or other compensation against any of the Releasees
through any ADEA Claim brought by a governmental agency on their behalves, this
Agreement shall serve as a complete defense to such Claims.

 

6.            In exchange for the consideration provided to Executive pursuant
to Paragraph 3 of this Agreement, Executive, on behalf of Executive and all of
Executive’s heirs, executors, administrators, successors, and assigns
(collectively, “Releasors”), hereby releases and forever waives and discharges
any and all claims, liabilities, causes of action, demands, charges, complaints,
suits, rights, costs, debts, expenses, promises, agreements, or damages of any
kind or nature (collectively, “Claims”) that Executive or any of the other
Releasors ever had, now have, or might have against the Company and Alden Global
Capital LLC, and each of their current, former, or future affiliates, or any of
their respective current, former, or future subsidiaries, parents, related
companies, controlling shareholders, or divisions, as well as (collectively with
the Company, the “Company Entities”), or any of the Company Entities’ respective
directors, members, managers, employees, trustees, officers, general partners,
limited partners, Executives, consultants, contractors, advisors, agents,
benefit plans, attorneys, successors, assigns, or investment funds (or the other
investment vehicles any of the foregoing manage and/or for which they perform
services) (collectively with the Company Entities, the “Releasees,” and each a
“Releasee”), arising at any time prior to the date Executive executes this
Agreement, whether such Claims are known to Executive or unknown to Executive,
whether such Claims are accrued or contingent, including, but not limited to,
any and all (a) Claims arising out of, or that might be considered to arise out
of or to be connected in any way with, Executive’s employment or other
relationship with any of the Releasees, or the termination of such employment or
other relationship; (b) Claims under any contract, agreement, or understanding
that Executive may have with any of the Releasees, whether written or oral,
express or implied, at any time prior to the Effective Date (as defined below)
(including, but not limited to, under the Amended Compensation Agreement; (c)
Claims arising under any federal, state, foreign, or local law, rule,
constitution, ordinance, or public policy, including, without limitation, (i)
Claims arising under Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1866, 42 U.S.C. § 1981, the Civil Rights Act of 1991, the Americans With
Disabilities Act, the Age Discrimination in Employment Act, the Family and
Medical Leave Act, the Executive Retirement Income Security Act of 1974, the
Vietnam Era Veterans Readjustment Act of 1974, the Immigration Reform and
Control Act of 1986, the Equal Pay Act, the Labor Management Relations Act, the
National Labor Relations Act, the Occupational Safety and Health Act, the
Genetic Information Nondiscrimination Act of 2008, the Rehabilitation Act of
1973, the Uniformed Services Employment and Reemployment Rights Act, the Worker
Adjustment and Retraining Notification Act, the Sarbanes-Oxley Act of 2002, the
Dodd-Frank Act, the Internal Revenue Code of 1986, and/or the Tennessee Human
Rights Act, as all such laws have been amended from time to time, or any other
federal, state, foreign, or local labor law, wage and hour law, worker safety
law, Executive relations or fair employment practices law, or public policy,
(ii) Claims arising in tort, including, but not limited to, Claims for
misrepresentation, defamation, libel, slander, invasion of privacy, conversion,
replevin, false light, tortious interference with contract or economic
advantage, negligence, fraud, fraudulent inducement, quantum meruit, promissory
estoppel, prima facie tort, restitution, or the like, and (iii) Claims for
Compensation, other monetary or equitable relief, attorneys’ or experts’ fees or
costs, forum fees or costs, or any tangible or intangible property of
Executive’s that remains with any of the Releasees; and (d) Claims arising under
any other applicable law, regulation, rule, policy, practice, promise,
understanding, or legal or equitable theory whatsoever; provided, however, that
Executive does not release (A) any claims that arise after the Effective Date;
(B) any claims for breach of this Agreement or to enforce the terms of this
Agreement; or (C) any claims that cannot be waived or released as a matter of
law. Executive specifically intends the release of Claims in this Paragraph 6 to
be the broadest possible release permitted by law.

 

3

 

 

7.            Executive represents and warrants that Executive has never
commenced or filed, or caused to be commenced or filed, any lawsuit or
arbitration against any of the Releasees. Except as otherwise provided in
Paragraph 6 of this Agreement, Executive further agrees not to directly or
indirectly commence, file, or in any way pursue, or cause or assist any person
or entity to commence, file, or pursue, any Claim, lawsuit, or arbitration
against any of the Releasees in the future. For avoidance of doubt, nothing in
this Agreement, any other agreement between Executive and the Company, or any
Company policy shall prevent Executive from filing a charge with the Equal
Employment Opportunity Commission (the “EEOC”) or any other government agency or
participating in any EEOC or other agency investigation; provided, that
Executive may not receive any monetary relief from any of the Releasees as a
consequence of any charge filed with the EEOC and/or any litigation arising out
of an EEOC charge; and provided, further, that nothing herein shall restrict
Executive’s right to receive an award for information provided to the U.S.
Securities and Exchange Commission pursuant to Section 21F of the Securities
Exchange Act of 1934.

 

8.            This Agreement shall be interpreted strictly in accordance with
its terms, to the maximum extent permissible under governing law, and shall not
be construed against or in favor of any Party, regardless of which Party drafted
this Agreement or any provision hereof. If any provision of this Agreement (or
any of the Surviving Provisions) is determined to be unenforceable as a matter
of governing law, an arbitrator or reviewing court of appropriate jurisdiction
shall have the authority to “blue pencil” or otherwise modify such provision so
as to render it enforceable while maintaining the Parties’ original intent to
the maximum extent possible. Each provision of this Agreement is severable from
the other provisions hereof, and if one or more provisions hereof are declared
invalid, the remaining provisions shall nevertheless remain in full force and
effect. For purposes of this Agreement, the connectives “and,” “or,” and
“and/or” shall be construed either disjunctively or conjunctively as necessary
to bring within the scope of a sentence or clause all subject matter that might
otherwise be construed to be outside of its scope.

 

4

 

 

9.            Executive agrees to cooperate with the Company, without any
compensation other than that set forth in this Agreement, in connection with (a)
promptly, fulsomely, and in good faith responding to the Company’s requests for
knowledge or information within Executive’s possession following the Separation
Date, and (b) any investigation or review by any federal, state, foreign, or
local regulatory or other authority, and in the defense or prosecution of any
demand, claim, or action, that is now in existence or may be brought in the
future against or on behalf of any of the Releasees relating to events,
occurrences, or omissions that may have occurred (or failed to have occurred)
while Executive was employed by the Company. Executive’s cooperation in
connection with any such investigation, demand, claim, or action shall include,
but not be limited to, being available to (i) meet with the Releasees and their
counsel in connection with discovery or pre-trial issues, and (ii) provide
truthful testimony (including via affidavit, deposition, at trial, or otherwise)
on behalf of the Releasees, all without the requirement of being subpoenaed. The
Company shall try to schedule Executive’s cooperation pursuant to this Paragraph
so as not to unduly interfere with Executive’s other personal or professional
pursuits.

 

10.          Executive represents, warrants and agrees that he has not breached,
and will not breach, (i) any of his covenants under this Agreement, or (ii) any
of his other obligations as an employee of the Company including, without
limitation, those under Paragraphs 8(a), 8(b), 8(c) or 8(d) of the Amended
Compensation Agreement (the “Surviving Provisions”) Executive’s obligations
thereunder are summarized as follows:

 

(a)          Confidentiality. As more fully set forth in Paragraph 8(a) of the
Amended Compensation Agreement, while employed by Company and thereafter,
Executive shall not disclose any Confidential Information either directly or
indirectly, to anyone (other than appropriate Company employees and advisors),
or use such information for his own account, or for the account of any other
person or entity, without the prior written consent of Company or except as
required by law. This confidentiality covenant has no temporal or geographical
restriction. For purposes of this Agreement, “Confidential Information” shall
mean all non-public information respecting Company's business, including, but
not limited to, its services, pricing, scheduling, products, research and
development, processes, customer lists, marketing plans and strategies, and
financing plans, but excluding information that is, or becomes, available to the
public (unless such availability occurs through an unauthorized act on the part
of Executive). Executive shall promptly supply to Company all property and any
other tangible product or document that has been produced by, received by or
otherwise submitted to Executive during or prior to his term of employment, and
shall not retain any copies thereof.

 

5

 

 

(b)          Non-Competition. As more fully set forth in Paragraph 8(b) of the
Amended Compensation Agreement, Executive acknowledges that his services are of
special, unique and extraordinary value to Company. Accordingly, the Executive
shall not at any time prior to May 24, 2019. become an employee, consultant,
officer, partner or director or provide services in any fashion to any
Competitor with Company (or any of its affiliates).

 

(c)          Non-Solicitation. As more fully set forth in Paragraph 8(c) of the
Amended Compensation Agreement, Executive shall not, at any time prior to May
24, 2019, whether on Executive’s own behalf or on behalf of or in conjunction
with any person, company, business entity or other organization whatsoever,
directly or indirectly, (x) solicit or encourage any employee of Company or its
affiliates to leave the employment of Company or its affiliates or (y), without
permission of Company, knowingly hire a former employee of Company or its
affiliates.

 

(d)          Non-Disparagement. As more fully set forth in Paragraph 8(d) of the
Amended Compensation Agreement, while employed by Company and at any time after
the Separation Date, Executive agrees not to make any untruthful or disparaging
statements, written or oral, about Company, its affiliates, and Alden Global
Capital LLC, their predecessors or successors or any of their past and present
officers, directors, stockholders, partners, members, agents and employees or
Company’s business practices, operations or personnel policies and practices to
any of Company’s customers, clients, competitors, suppliers, investors,
directors, consultants, employees, former employees, or the press or other media
in any country.

 

Notwithstanding the foregoing, in accordance with the Defend Trade Secrets Act,
18 U.S.C. § 1833(b), and other applicable law, nothing in this Agreement, or any
other agreement or policy of the Company shall prevent Executive from, or expose
Executive to criminal or civil liability under federal or state trade secrets
law for, (i) directly or indirectly sharing any Company trade secrets or other
Confidential Information (except information protected by any of the Releasees’
attorney-client or work product privilege) with an attorney or with any federal,
state, or local government agencies, regulators, or officials, for the purpose
of investigating or reporting a suspected violation of law, whether in response
to a subpoena or otherwise, without notice to the Company; or (ii) disclosing
the Company’s trade secrets in a filing in connection with a legal claim,
provided that the filing is made under seal. Furthermore, Executive shall be
permitted to (A) share information about this Agreement with Executive’s spouse,
attorney, accountant, or financial advisor, so long as Executive ensures that
such parties maintain the strict confidentiality of this Agreement; (B) share
information regarding Executive compensation with other persons or entities; and
(C) apprise any future employer or other person or entity to which Executive
provides services of Executive’s continuing obligations to the Company under
this Agreement and/or the Amended Compensation Agreement.

 

11.         This Agreement and the Surviving Provisions set forth the entire
agreement between the Parties hereto, fully supersedes any and all prior
agreements or understandings between the Parties, and can be modified only in a
written agreement signed by Executive, on the one hand, and an officer of the
Company, on the other hand. Executive specifically acknowledges and agrees that
notwithstanding any discussions or negotiations Executive may have had with any
of the Releasees prior to the execution of this Agreement, Executive is not
relying on any promises or assurances other than those explicitly contained in
this Agreement. This Agreement shall be deemed to have been made in Memphis,
Tennessee, and shall be interpreted, construed, and enforced pursuant to the
laws of the State of Tennessee, without giving effect to Tennessee’s conflict or
choice of law principles.

 

6

 

 

12.         Executive represents and warrants that he is not aware of any facts
or circumstances that Executive has not disclosed to the General Counsel and/or
the Chairman of the Nominating and Governance Committee that he knows or
believes to be either (a) a past or current violation of the Company’s or any of
its affiliates’ rules and/or policies, or (b) a past or current violation of any
laws, rules, and/or regulations applicable to the Company or any of its
affiliates. This Agreement shall not in any way be construed as an admission by
any of the Releasees of any liability or of any wrongful acts whatsoever against
Executive or any other person.

 

13.         Should Executive materially breach this Agreement or any of the
Surviving Provisions, then: (a) the Company shall have no further obligations to
Executive under this Agreement or otherwise (including, but not limited to, any
obligation to provide the payments or other consideration set forth in
Paragraphs 3 and 4 of this Agreement); (b) the Company will be entitled to
recoup all payments previously provided to Executive under Paragraphs 3 and 4 of
this Agreement; (c) the Company shall have all rights and remedies available to
it under this Agreement and any applicable law or equitable theory; and (d) all
of Executive’s promises, covenants, representations, and warranties under this
Agreement and the Surviving Provisions will remain in full force and effect.

 

14.         Executive agrees that his breach or threatened breach of Paragraphs
6, 7, 9, 10, or 15 of this Agreement or the Surviving Provisions would result in
irreparable and continuing harm to the Releasees for which there is no adequate
remedy at law. Thus, in addition to the Releasees’ right to arbitrate disputes
hereunder, the Releasees shall be entitled to obtain emergency equitable relief,
including a temporary restraining order and/or preliminary injunction, in aid of
arbitration, from any state or federal court of competent jurisdiction, without
first posting a bond, to restrain any such breach or threatened breach. Upon the
issuance (or denial) of an injunction, the underlying merits of any dispute will
be resolved in accordance with the arbitration provisions of Paragraph 16 of
this Agreement.

 

7

 

 

15.         (a)          Except as provided in Paragraph 14 of this Agreement,
the Parties irrevocably and unconditionally agree that any past, present, or
future dispute, controversy, or claim arising under or relating to this
Agreement; arising in connection with Executive’s employment or affiliation or
the termination thereof; or otherwise arising between Executive and any of the
Releasees, involving Executive, on the one hand, and any of the Releasees, on
the other hand, including both claims brought by Executive and claims brought
against Executive, shall be submitted for resolution to binding arbitration as
provided herein; provided, that nothing herein shall require arbitration of a
claim or charge which, by law, cannot be the subject of a compulsory arbitration
agreement. Any such arbitration shall be administered by the American
Arbitration Association (“AAA”); shall be conducted in accordance with AAA’s
Employment Arbitration Rules and Procedures, as modified herein; and shall be
conducted by a single arbitrator. The Company shall be responsible for the
arbitrator’s costs. Both the Company and the Executive will be responsible for
their own attorneys’ fees. Such arbitration will be conducted in Tennessee, and
the arbitrator will apply Tennessee law, including federal statutory law as
applied in Tennessee courts. Except as set forth in Paragraph 14, above, the
arbitrator, and not any federal or state court, shall have exclusive authority
to resolve any dispute relating to the interpretation, applicability,
enforceability, and/or formation of this Agreement, including any dispute as to
whether (i) a particular claim is subject to arbitration hereunder, and/or (ii)
any part of this Paragraph 15 is void or voidable. The arbitral award shall be
in writing, shall state the reasons for the award, and shall be final and
binding on the parties. Executive shall treat the arbitration as strictly
confidential, and Executive shall not disclose the existence or nature of any
claim, defense, or argument; any documents, correspondence, pleadings, briefing,
exhibits, arguments, testimony, evidence, or information exchanged or presented
in connection with any claim, defense, or argument; or any rulings, decisions,
or results of any claim, defense, or argument (collectively, “Arbitration
Materials”) to any third party, with the sole exception of Executive’s legal
counsel, who Executive shall ensure complies with these confidentiality terms.
In the event any of the Releasees substantially prevail in an action involving
Executive’s breach of any provision of Paragraphs 6, 7, 9, 10, or 15 hereunder,
such party shall be entitled to an award including its reasonable attorneys’
fees and costs, to the extent such an award is permitted by law. The arbitrator
otherwise shall not have authority to award attorneys’ fees or costs, punitive
damages, compensatory damages, damages for emotional distress, penalties, lost
opportunities, or any other damages or relief not measured by the prevailing
party’s actual out-of-pocket losses, except to the extent such relief is
explicitly available under a statute, ordinance, or regulation pursuant to which
a successful claim is brought. In agreeing to arbitrate his claims hereunder,
Executive hereby recognizes and agrees that he is waiving his right to a trial
in court and/or by a jury.

 

16.         In the event of any court proceeding to challenge or enforce an
arbitrator’s award, the Parties hereby consent to the exclusive jurisdiction of
the state and federal courts sitting in Tennessee; agree to exclusive venue in
that jurisdiction; and waive any claim that such jurisdiction is an inconvenient
or inappropriate forum. The Parties agree to take all steps necessary to protect
the confidentiality of the Arbitration Materials in connection with any court
proceeding, agree to use their reasonable best efforts to file any court
proceeding permitted herein and all Confidential Information (and all documents
containing Confidential Information) under seal, and agree to the entry of an
appropriate protective order encompassing the confidentiality terms of this
Agreement.

 

17.         (a)          In accordance with the Age Discrimination in Employment
Act (“ADEA”) and the Older Workers Benefit Protection Act, 29 U.S.C. § 621 et
seq., Executive understands that he shall have twenty-one (21) days to consider
this Agreement, execute it, and return it via email or overnight courier (via
FedEX or UPS) to Esther Lander, Akin Gump Strauss Hauer & Feld, LLC, 1333 New
Hampshire Ave, NW, Washington DC, 20036, elander@akingump.com.  To the extent
that Executive executes this Agreement prior to the end of the twenty-one (21)
day period, Executive hereby knowingly and voluntarily waives the remainder of
this twenty-one (21) day period.  If Executive fails to execute and return this
Agreement within the twenty-one (21) day period in the manner provided above,
then this Agreement will be null and void and of no force or effect.

 

8

 

 

(b)          Executive acknowledges that if he timely executes this Agreement,
he shall have seven (7) days from the date he executes this Agreement to revoke
this Agreement by providing written notice of such revocation by email or
overnight courier (via FedEx or UPS) to Esther Lander, Akin Gump Strauss Hauer &
Feld, LLC, 1333 New Hampshire Ave, NW, Washington DC, 20036,
elander@akingump.com.. If Executive revokes this Agreement within seven (7) days
from the date he executes it as provided herein, then this Agreement will be
null and void and of no force or effect. If Executive does not revoke this
Agreement within seven (7) days from the date he timely executes this Agreement
in the manner provided above, this Agreement will become fully binding,
effective, irrevocable, and enforceable on the eighth (8th) calendar day after
Executive executes it (the “Effective Date”).

 

18.         By signing below, Executive expressly acknowledges, represents, and
warrants that Executive has carefully read this Agreement; that Executive fully
understands the terms, conditions, and significance of this Agreement and its
final and binding effect; that no other promises or representations were made to
Executive other than those set forth in this Agreement; that Executive is fully
competent to manage Executive’s business affairs; that Executive understands
that this Agreement contains a waiver and release of all known or unknown
claims; that the Company has advised Executive to consult with an attorney
concerning this Agreement; that Executive has executed this Agreement
voluntarily, knowingly, and with an intent to be bound by this Agreement; and
that Executive has full power and authority to release Executive’s Claims as set
forth herein and has not assigned any such Claims to any other individual or
entity.

 

19.         This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.

 

9

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date indicated below.

 

FRED’S, INC.

 

By: /s/Joseph Anto   4/27/2018   Joseph Anto, Chief Financial Officer   Date  
Authorized Signatory    

 

ExecutivE

 

/s/ Michael Bloom   4/27/2018  Michael Bloom   Date

 

10

 

 

[TO BE EXECUTED NO EARLIER THAN MAY 25, 2018

AND NO LATER THAN JUNE 15, 2018]

 

EXHIBIT A

 

POST-EMPLOYMENT RELEASE

 

In exchange for the payments and other consideration provided to Michael Bloom
(“Executive”) under the Separation Agreement and Release of All Claims between
Executive and Fred, Inc. (the “Company”) and its affiliates (the “Separation
Agreement”), to which this Post-Employment Release is an Exhibit, and as a
precondition to Executive’s receipt of the payments and other consideration set
forth in Paragraph 4 thereof, Executive hereby agrees as follows. All
capitalized terms utilized but not defined herein shall have the same meanings
ascribed to them in the Separation Agreement:

 

1.            Upon the Post-Employment Release Effective Date, as defined below,
to the maximum extent permitted by law, and except as otherwise provided for
within the Separation Agreement or this Post-Employment Release, Executive, on
behalf of Executive and all of Executive’s heirs, executors, administrators,
successors, and assigns (collectively, “Releasors”), hereby releases and forever
waives and discharges any and all claims, liabilities, causes of action,
demands, charges, complaints, suits, rights, costs, debts, expenses, promises,
agreements, or damages of any kind or nature (collectively, “Claims”) that
Executive or any of the other Releasors ever had, now have, or might have
against the Company and Alden Global Capital LLC, or any of their current,
former, or future affiliates, or any of their respective current, former, or
future subsidiaries, parents, related companies, controlling shareholders, or
divisions (collectively with the Company, the “Company Entities”), or any of the
Company Entities’ respective directors, members, managers, employees, trustees,
officers, general partners, limited partners, Executives, consultants,
contractors, advisors, agents, benefit plans, attorneys, successors, assigns, or
investment funds (or the other investment vehicles any of the foregoing manage
and/or for which they perform services) (collectively with the Company Entities,
the “Releasees,” and each a “Releasee”), arising at any time prior to the date
Executive executes this Agreement, whether such Claims are known to Executive or
unknown to Executive, whether such Claims are accrued or contingent, including,
but not limited to, any and all (a) Claims arising out of, or that might be
considered to arise out of or to be connected in any way with, Executive’s
employment or other relationship with any of the Releasees, or the termination
of such employment or other relationship; (b) Claims under any contract,
agreement, or understanding that Executive may have with any of the Releasees,
whether written or oral, express or implied, at any time prior to the
Post-Employment Release Effective Date (as defined below) (including, but not
limited to, under the Amended Compensation Agreement, as defined in the
Separation Agreement); (c) Claims arising under any federal, state, foreign, or
local law, rule, constitution, ordinance, or public policy, including, without
limitation, (i) Claims arising under Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1866, 42 U.S.C. § 1981, the Civil Rights Act of 1991,
the Americans With Disabilities Act, the Age Discrimination in Employment Act,
the Family and Medical Leave Act, the Executive Retirement Income Security Act
of 1974, the Vietnam Era Veterans Readjustment Act of 1974, the Immigration
Reform and Control Act of 1986, the Equal Pay Act, the Labor Management
Relations Act, the National Labor Relations Act, the Occupational Safety and
Health Act, the Genetic Information Nondiscrimination Act of 2008, the
Rehabilitation Act of 1973, the Uniformed Services Employment and Reemployment
Rights Act, the Worker Adjustment and Retraining Notification Act, the
Sarbanes-Oxley Act of 2002, the Dodd-Frank Act, the Internal Revenue Code of
1986, and/or the Tennessee Human Rights Act, as all such laws have been amended
from time to time, or any other federal, state, foreign, or local labor law,
wage and hour law, worker safety law, Executive relations or fair employment
practices law, or public policy, (ii) Claims arising in tort, including, but not
limited to, Claims for misrepresentation, defamation, libel, slander, invasion
of privacy, conversion, replevin, false light, tortious interference with
contract or economic advantage, negligence, fraud, fraudulent inducement,
quantum meruit, promissory estoppel, prima facie tort, restitution, or the like,
and (iii) Claims for Compensation, other monetary or equitable relief,
attorneys’ or experts’ fees or costs, forum fees or costs, or any tangible or
intangible property of Executive’s that remains with any of the Releasees; and
(d) Claims arising under any other applicable law, regulation, rule, policy,
practice, promise, understanding, or legal or equitable theory whatsoever.

 

Exhibit A -1 

 

 

2.            Executive represents and warrants that Executive has never
commenced or filed, or caused to be commenced or filed, any lawsuit or
arbitration against any of the Releasees. Executive further agrees not to
directly or indirectly commence, file, or in any way pursue, or cause or assist
any person or entity to commence, file, or pursue, any Claim, lawsuit or
arbitration against any of the Releasees in the future pursuing, in whole or in
part, any Claim released herein. For avoidance of doubt, nothing in this
Post-Employment Release, any other agreement between Executive and the Company,
or any Company policy shall prevent Executive from filing a charge with the
Equal Employment Opportunity Commission (the “EEOC”) or any other government
agency or participating in any EEOC or other agency investigation; provided that
Executive may not receive any relief (including, but not limited to,
reinstatement, back pay, front pay, damages, attorneys’ or experts’ fees, costs,
and/or disbursements) as a consequence of any charge filed with the EEOC and/or
any litigation arising out of such a charge.         

 

3.           For avoidance of doubt, the foregoing Release does not include any
claims that cannot be released or waived by law, nor does it prohibit Executive
or any of the other Releasors from filing a charge or complaint with or
participating in an investigation or proceeding conducted by any Government
Agencies (including but not limited to the Equal Employment Opportunity
Commission); provided, however, that Executive and the other Releasors are
releasing and waiving the right to seek or accept any compensatory damages, back
pay, front pay, or reinstatement remedies for Executive or the other Releasors
personally with respect to any and all Claims released in this Post-Employment
Release; and provided, further, that nothing herein shall restrict Executive’s
right to receive an award for information provided to the U.S. Securities and
Exchange Commission pursuant to Section 21F of the Securities Exchange Act of
1934.

 

4.           Executive acknowledges that by Executive executing this
Post-Employment Release, Executive and the other Releasors are waiving and
releasing any and all legal rights and claims they may have under the ADEA and
all other federal, state and local laws regarding age discrimination, whether
those claims are currently known to Executive or hereafter discovered. However,
nothing in the foregoing is intended to limit or restrict Executive’s right to
challenge the validity of this Post-Employment Release as to claims and rights
asserted under the ADEA or Executive’s right to enforce the Separation
Agreement. Executive further agrees that in the event he or any of the other
Releasors brings any ADEA Claims against any of the Releasees, or in the event
they seek to recover monetary or other compensation against any of the Releasees
through any ADEA Claim brought by a governmental agency on their behalves, this
Post-Employment Release shall serve as a complete defense to such Claims.

 

Exhibit A -2 

 

 

5.           In accordance with the Age Discrimination in Employment Act
(“ADEA”) and the Older Workers Benefit Protection Act, 29 U.S.C. § 621 et seq.,
Executive understands that he shall have twenty-one (21) days to consider this
Agreement, execute it, and return it via email, facsimile, or overnight courier
(via FedEX or UPS) to Esther Lander, Akin Gump Strauss Hauer & Feld, LLC, 1333
New Hampshire Ave, NW, Washington DC, 20036, elander@akingump.com. To the extent
that Executive executes this Release prior to the end of the twenty-one (21) day
period, Executive hereby knowingly and voluntarily waives the remainder of this
twenty-one (21) day period. If Executive fails to execute and return this
Agreement within the twenty-one (21) day period in the manner provided above,
then this Agreement will be null and void and of no force or effect.

 

6.           If Executive does not revoke this Post-Employment Release within
seven (7) days from the date he executes it, this Post-Employment Release will
become fully binding, effective, and enforceable on the eighth (8th) calendar
day after the day he executes it (the “Post Employment Release Effective Date”).
For avoidance of doubt, should Executive fail to timely execute this
Post-Employment Release, or should he timely revoke this Post-Employment Release
after signing it, (A) he shall receive the payments and benefits set forth in
Paragraph 3 of the Separation Agreement, (B) the Company’s and Company
Affiliates’ obligations under Paragraph 4 of the Separation Agreement shall be
null and void and of no force or effect, and (C) the remainder of the Separation
Agreement shall remain binding, enforceable, and irrevocable.

 

7.           By signing below, Executive acknowledges and agrees that he (i) has
carefully read and fully understands all of the provisions of the Separation
Agreement (including this Post-Employment Release); (ii) knowingly and
voluntarily agrees to all of the terms set forth in the Separation Agreement
(including this Post-Employment Release); (iii) knowingly and voluntarily agrees
to be legally bound by the Separation Agreement (including this Post-Employment
Release); (iv) has been advised to consult with an attorney prior to signing
this Separation Agreement (including this Post-Employment Release); (v) has full
power to release his and the other Releasors’ Claims as set forth herein; and
(vi) has not assigned any such Claims to any individual or to any corporation,
partnership or any other entity or organization.

 

8.           This Exhibit A shall be part of the Separation Agreement and, once
executed, may be enforced in accordance with the terms of the Separation
Agreement. Executive understands that once the Separation Agreement becomes
effective, it will remain effective and irrevocable regardless of whether this
Post-Employment Release is timely executed (or, if it is executed, regardless of
whether it is timely revoked); provided, that if Executive does not timely
execute the Post-Employment Release (or if Executive timely revokes the
Post-Employment Release after signing it) he will not receive the consideration
set forth in Paragraph 4 of the Separation Agreement. For avoidance of doubt,
Executive further understands that if he and/or the Company fail to timely
execute the Separation Agreement, then the Separation Agreement (including this
Post-Employment Release) will be null and void.

 

Exhibit A -3 

 

 

9.           PDF, facsimile, and other true and correct copies of this
Post-Employment Release shall have the same force and effect as an original
hereof.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

Exhibit A -4 

 

 

To confirm Executive’s understanding of, and agreement to, the terms of this
Post-Employment Release, and to execute it, he has signed and dated it below.

 

      MICHAEL BLOOM   Date:

 

Exhibit A -5 

